Citation Nr: 0938969	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected bilateral hearing loss, 
prior to August 12, 2004.

3.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected bilateral hearing loss from 
August 12, 2004, to February 24, 2009.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability, 
prior to February 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and December 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In September 2007 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In May 2007, the Veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.

During the pendency of the Veteran's appeal, service 
connection was granted for bilateral hearing loss and 
assigned an initial disability rating of 40 percent in a June 
2004 rating decision.  On August 12, 2004, the RO received 
correspondence from the Veteran clearly stating that he 
disagreed with the rating decision's denial of service 
connection for tinnitus and that he was raising a new claim 
for TDIU.  He also requested "entitlement to a higher 
evaluation of his hearing loss."  Although the RO, in its 
subsequent December 2004 rating decision, indicates that the 
correspondence was a new claim for an increased disability 
rating, it is unclear whether the correspondence received on 
August 12, 2004, was also construed as a valid notice of 
disagreement (NOD) with the issue of an increased initial 
disability rating for bilateral hearing loss because the RO 
issued a statement of the case (SOC) in April 2005 including 
the issue and regulations for hearing loss.  There is no 
other document of record that can be construed as a NOD on 
the issue and the April 2005 SOC indicates that the only NOD 
of record is dated in August 2004.  See Gallegos v. Principi, 
283 F. 3d 1309 (Fed. Cir. 2002) (stating that meeting the 
requirements of 38 C.F.R. § 20.201 was not an onerous task); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting 
that VA must liberally construe all documents filed by a 
claimant).  In any event, the Board finds that any possible 
error in the application of the regulations favored the 
Veteran in this case and the August 12, 2004 correspondence 
is therefore construed as a valid NOD.  See Williams v. 
Gober, 10 Vet. App. 447, 452 (1997).  

Regarding increased rating claims, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such 
claims remain in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the staged initial rating in 
this case was not a full grant of the benefit sought on 
appeal, and the Veteran's claim for TDIU was initiated prior 
to the effective date for the grant of a 100 percent 
schedular rating, effective February 25, 2009, and since he 
has not withdrawn his claims of entitlement to higher ratings 
or a TDIU prior to that date, the matters remain before the 
Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an initial disability rating in 
excess of 50 percent for service-connected bilateral hearing 
loss from August 12, 2004, to February 24, 2009, and for a 
TDIU prior to February 25, 2009, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has tinnitus that can be attributed to noise 
exposure in service.

3.  Prior to August 12, 2004, the Veteran had at most level 
VI hearing in the right ear and level IX in his left ear.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred during his period of active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 50 percent initial disability rating, and 
no more, are met for bilateral hearing loss, prior to August 
12, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In reviewing the Veteran's claims of entitlement to service 
connection for tinnitus and for increased initial disability 
ratings for service-connected bilateral hearing loss, the 
Board observes that the RO issued VCAA notices to the Veteran 
in January 2004, July 2005, March 2006, September 2007, July 
2008 and February 2009 letters which informed him of the 
evidence generally needed to support claims of entitlement to 
service connection and increased disability ratings; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The March 2006, September 2007 
and July 2008 letters also informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The January 2004 VCAA 
notice was issued prior to the June 2004 rating decision.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claims prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical examination reports and private 
treatment records are of record, as well as a transcript of 
the Veteran's testimony at a personal hearing.  This evidence 
was reviewed by both the RO and the Board in connection with 
the Veteran's claims.  

VA provided the Veteran with VA audiological examinations in 
May 2004, November 2004, and February 2009.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  With regard to the Veteran's 
claims for increased disability ratings for bilateral hearing 
loss, as noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims files and all pertinent 
evidence of record, and fully address the rating criteria 
that are relevant to rating the disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  There remains no 
issue as to the substantial completeness of the Veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

With regard to the Veteran's claim for service connection for 
tinnitus, the Board finds that the February 2009 VA 
audiological examination and subsequent April 2009 VA opinion 
are not adequate, as they did not address the question of 
whether the Veteran's tinnitus might be secondary to his 
service-connected hearing loss.  The issue was remanded, in 
part, by the Board in September 2007 to get a medical opinion 
regarding any etiological link with the Veteran's service-
connected bilateral hearing loss.  However, any defect with 
respect to content or the timing of the receipt of the notice 
requirements and of the examination for tinnitus is harmless 
error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Given the favorable outcome noted below, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran contends that he has intermittent bilateral 
tinnitus as a result of his inservice exposure to loud noises 
as he was exposed to noise from mortars, M1s and gun fire 
while serving in a signal supply unit.  Alternatively, he 
argues that his tinnitus is secondary to his service-
connected bilateral hearing loss.

Initially Board acknowledges that the Veteran is competent to 
give evidence about what he experienced; i.e., that he was 
exposed to loud noise in service and that he has had tinnitus 
in the last 20 years.  Charles v. Principi, supra. (finding 
the veteran competent to testify to symptomatology capable of 
lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Further, the Veteran's 
written statements and testimony regarding his in-service 
noise exposure are credible and consistent with the 
circumstances of such service.  See Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  In view of the foregoing, the 
Board concludes that there is ample evidence in the record on 
appeal to show that the Veteran sustained acoustic trauma 
during active service.

After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current bilateral tinnitus cannot be 
reasonably disassociated from his in-service exposure to loud 
noises.  In this respect, the Board acknowledges that the 
September 2004, November 2004 and April 2009 VA audiological 
examiners, while noting the Veteran's stated history of in-
service exposure to loud noise, indicate that the etiology of 
his tinnitus is unknown, but that it is not as likely as not 
related to his service, noting that his tinnitus began 
approximately 15 years before the May 2004 examination.  

Nonetheless, the Board notes that the RO granted the Veteran 
service connection for bilateral hearing loss based on the 
same claims of noise exposure in the June 2004 rating 
decision.  Moreover, the fact that the Veteran has been 
granted compensation for a service-related hearing loss adds 
to the credibility of his contention that his tinnitus is 
related to service because "an associated hearing loss is 
usually present" with tinnitus.  The Merck Manual, Sec. 7, 
Ch. 82, Approach to the Patient with Ear Problems.  
Additionally, tinnitus may occur as a symptom of nearly all 
ear disorders including sensorineural or noise-induced 
hearing loss.  Id.  With regard to the latter, the Board 
notes the RO granted service connection for hearing loss 
because the record showed that it was noise-induced, i.e., a 
result of his exposure to acoustic trauma during service.  In 
this regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The Merck 
Manual, Section 7, Cha. 85, Inner Ear.

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has bilateral tinnitus which was incurred 
during his active military service as a result of exposure to 
loud noises.  Accordingly, service connection for bilateral 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.

Initial Disability Rating Prior to August 12, 2004

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
An examination for hearing impairment for VA purposes must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

Both May 2004 and November 2004 VA audio examinations 
revealed pure tone thresholds of the right ear of 70, 75, 75 
and 85 decibels at 1000, 2000, 3000, and 4000, hertz 
respectively and pure tone thresholds of the left ear of 70, 
85 105 and 105 decibels at 1000, 2000, 3000, and 4000, hertz 
respectively.  The average pure tone threshold of the right 
ear was 76 decibels and of the left ear, 91 decibels.  Speech 
recognition scores were 76 percent in the right ear and 34 
percent in the left ear.

Taking into account the evidence set out above, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the evidence of record supports an initial disability 
rating of 50 percent prior to August 12, 2004, for bilateral 
hearing loss.  In this regard, audiometric findings in the 
May 2004 VA examination when applied to the above cited 
rating criteria meet the criteria for an exceptional pattern 
of hearing impairment in both ears in accordance with 
38 C.F.R. § 4.86.  The findings, when applied to the above 
cited rating criteria, translate to a numeric designation of 
level VI in the right ear and level XI in the left ear, but 
no more, under 38 C.F.R. § 4.85, Tables VIA and VI, 
respectively.

The evidence of record fails to demonstrate that a higher 
disability rating is warranted for the Veteran's service-
connected bilateral hearing loss prior to August 12, 2004.  
In this regard, the findings in the May 2004 VA examination 
report, when applied to the above cited rating criteria 
translate to a numeric designation of no more than level VI 
in the right ear under 38 C.F.R. § 4.85, Table VIA, and 
translate to a designation showing no more than level XI in 
the left ear under 38 C.F.R. § 4.85, Table VI.  Consideration 
for exceptional patterns of hearing impairment under 
38 C.F.R. § 4.86 resulting in both ears having puretone 
thresholds greater than 55 at all four frequencies, with 
Table VIA providing a higher Roman Numeral designation for 
the right ear and Table VI providing the higher Roman Numeral 
designation for the left ear.  See 38 C.F.R. § 4.86.  Such 
results support the assignment of no greater than a 50 
percent disability rating under 38 C.F.R. § 4.85, Tables VI, 
VIA and VII.  


ORDER

Service connection for bilateral tinnitus is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

An initial disability rating of 50 percent for bilateral 
hearing loss, prior to August 12, 2004, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.


REMAND

As noted in the September 2007 remand, an April 2006 private 
audiological evaluation submitted by the Veteran appears to 
show increased hearing loss since the November 2004 VA 
audiological examination, both in terms of puretone decibel 
loss and speech recognition percentages.  However the 
evaluation is an uninterpreted puretone audiogram in 
graphical form only and the examiner did not provide an 
interpretation of the audiometric readings contained on the 
graph.  Moreover, the report did not indicate what sort of 
speech audiometric testing was done.  For VA purposes, the 
Maryland CNC Test must be used.  38 C.F.R. § 3.385. The Board 
notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
Veteran's bilateral hearing loss disability from August 12, 
2004, to February 24, 2009.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  The April 2006 private audiological evaluation should 
be reviewed by a VA audiologist and, if possible, an 
interpretation compatible with VA guidelines should be 
provided to include what speech audiometric test was used.

The Veteran submitted his claim for TDIU August 12, 2004, 
contending that he was unable to secure substantially gainful 
employment as a result of his service-connected disabilities.  
Although a May 2009 rating decision has granted a 100 percent 
disability rating for the Veteran's bilateral hearing loss, 
effective from February 25, 2009, the Veteran has perfected 
his appeal of the denial of TDIU prior to that date and there 
is no indication that he has withdrawn the claim.  As the 
preceding decision has granted service connection for the 
Veteran's tinnitus, he should be afforded a VA examination to 
assess the severity of his service-connected tinnitus, and 
assess whether his current service-connected disabilities 
precluded him from substantially gainful employment prior to 
February 25, 2009.  Therefore, the duty to assist requires 
that the Veteran be afforded a current VA audiological 
examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination to evaluate the 
severity of his service-connected 
bilateral hearing loss for the period 
from August 12, 2004, to February 24, 
2009, and the current severity of his 
service-connected tinnitus.  Initially, 
the examiner should review the April 2006 
private audiological evaluation, and if 
possible, provide an interpretation of 
the puretone audiometric graph in a 
format compatible with VA guidelines.  
The examiner should also comment on 
whether or not the Maryland CNC speech 
audiometric testing was used in the 
private evaluation.  Moreover, to the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the Veteran's tinnitus.  Based on 
the medical findings and a review of the 
claims folder, the examiner is asked to 
render an opinion as to what effect the 
Veteran's service-connected disabilities 
had on his employability prior to 
February 25, 2009.  A complete rationale 
must be provided for any opinion 
expressed.

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, VA should readjudicate 
the issues of entitlement an increased 
initial disability rating for service-
connected bilateral hearing loss for the 
period from August 12, 2004, to February 
24, 2009, and to TDIU prior to February 
25, 2009.  If the issues on appeal remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


